COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CHAUNCEY DEANDRE REED,                         §             No. 08-19-00283-CR

                       Appellant,                §                Appeal from the

  v.                                             §              168th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                        State.                   §             (TC# 20150D00451)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 19, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 19, 2021.

       IT IS SO ORDERED this 17th day of February, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.